Citation Nr: 9905903	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Keith A. Miller, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
March 1971.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The issue of entitlement to service connection for a 
bilateral hearing disability on a de novo is addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The RO in a May 1986 rating decision that was not 
appealed denied entitlement to service connection for hearing 
loss.

2.  Evidence received since the 1986 RO decision is not 
cumulative or redundant; it is probative or so significant 
that it must be considered, as it does include competent 
nexus evidence for a bilateral hearing disability.


CONCLUSION OF LAW

Evidence received since a May 1986 rating decision wherein 
the RO denied entitlement to service connection for hearing 
loss is new and material, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991);  
38 C.F.R. §§ 3.104, 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that audiology on 
a May 1969 examination for entry into service showed hearing 
threshold levels in decibels of 
5/5/0/X/5 and 5/0/0/X/25 (right/left) at 500, 1,000, 2,000, 
3,000 and 4,000 Hertz.  The audiology data for the same 
frequencies recorded on the separation examination in March 
1971 showed the following thresholds: 15/10/0/30/25 and 
15/15/5/25/30.  The diagnoses included left ear high 
frequency hearing loss.

The veteran reported hearing loss on his VA compensation 
application in March 1986, but did not report any treatment 
during or since service.  

It was upon this record that the RO in May 1986 denied 
service connection for hearing loss.  It was stated in the 
decision that the veteran's hearing at separation was within 
normal limits for VA purposes and that the records were 
otherwise negative for treatment of hearing loss.  The RO 
advised the veteran of the determination by letter dated in 
June 1986, and he did not appeal.

In December 1991 the veteran sought to reopen the claim 
asserting principally noise exposure from heavy equipment in 
service.

The VA medical records received in development of his claim 
included a 1988 report of logging work for more than 16 years 
and in late 1991 a history of recent ear infection treated at 
VA.  Another record dated in late 1991 reported that his ears 
had been ringing for approximately a year and that he had 
discontinued recently prescribed medication.  His work as a 
logger with "lots of noise" was reported.  The diagnosis 
was deafness, inner ear disease, greater on the left.  There 
was also another late 1991 record entry noting his occupation 
as a logger and work with noisy trucks and machines.

On a VA examination in February 1992 for other purposes, the 
veteran reported having been struck on the right side of the 
head with a "2 x 4" in a fight, and that his outer right 
ear had been struck by shrapnel.  

It was after review of the record supplemented by the recent 
VA reports that the RO in March 1992 declined to reopen the 
claim.  The RO found, in essence, that the new evidence did 
not show a hearing loss in service or to a compensable degree 
within the year after separation from service.  The current 
appeal was brought from this decision.

After the veteran's hearing appearance at the RO in 1992, 
additional VA records were received that showed in May 1992 
an audiologist's report of bilateral high frequency 
sensorineural hearing loss.  The report noted that the 
veteran had a positive history of head trauma, gradual 
hearing loss and progressive noise exposure with no familial 
history of hearing loss.  The examination records reference a 
history of loud noise exposure in the 1970's described as a 
rocket explosion.  

Following a RO hearing officer's determination in December 
1992 affirming the decision not to reopen the veteran's 
claim, the record was supplemented with extensive VA medical 
records showing occasional remarks concerning the veteran's 
hearing difficulty.  An audiology examiner in October 1995 
reported a history of noise exposure in the military and for 
22 years as a logger/lumber industry worker.  Firearms were 
also mentioned.  The examination confirmed bilateral 
sensorineural hearing loss.  An outpatient record entry in 
late 1996 reports that the veteran attributed decreased 
hearing to "service-related injury overseas". 

Criteria

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

"New and material evidence" means "evidence not previously 
submitted...which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
combination with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 C.F.R. § 20.1105 (1998).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

When the veteran seeks to reopen his claim under 38 U.S.C.A. 
§ 5108, the Board must conduct a two-step analysis.  First, 
the Board must determine whether the evidence submitted since 
the previous denial is "new and material."  

Second, if the evidence is found to be new and material, the 
claim is to be reopened and the Board must then "assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations."  
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and Jones 
v. Derwinski, 1 Vet. App. 210, 215 (1991)).


For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The United States Court of Veterans Appeals (the Court) has 
held that "new" evidence is that which is not merely 
cumulative of other evidence of record, and that "material" 
evidence is that which is relevant and probative of the 
"issue at hand" and which is of sufficient weight or 
significance (assuming its credibility) when it is considered 
in the context of all evidence, both new and old.  Cox v. 
Brown, 5 Vet. App. 95 (1993); Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (emphasis added); but see Hodge below; 
see also 38 C.F.R. § 3.156.

The Court has recently clarified that, with respect to the 
issue of materiality, the newly presented evidence need not 
be probative of all the elements required to award the claim 
as in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996).

However, such evidence must tend to prove the merits of the 
claim as to each essential element that was a specified basis 
for the last final disallowance of the claim.  If the 
evidence is "new" and "probative," then it must be 
determined whether the evidence presents a reasonable 
possibility of changing the outcome of the prior decision 
based on all the evidence.  If these conditions are met, then 
the evidence is both "new" and "material."

Under Evans, 9 Vet. App. 273 (1996), evidence is new and 
material if it (1) is "new" in that it was not previously 
of record and is not merely cumulative of evidence previously 
of record, (2) is "probative" of the issue at hand, and (3) 
in light of all of the evidence of record, it raises a 
reasonable possibility that the outcome would change.

The United States Court of Appeals for the Federal Circuit 
has recently clarified that, with respect to the materiality, 
the test is whether newly presented evidence by itself or in 
combination with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim as set forth at 38 C.F.R. 
§ 3.156(a) rather than requiring that it raise a reasonable 
possibility that the outcome would change.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Analysis

The Board observes that the claim for service connection for 
hearing loss was the subject of a final RO decision in May 
1986 that was not appealed.  The 1986 RO decision, though 
final based on the evidence then of record, may be reopened 
if new and material evidence has been submitted.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1998); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  

In determining whether new and material evidence has been 
submitted, the Board is obligated to review all evidence 
submitted since the last final disallowance on any basis 
which, in this case, is the 1986 RO decision.  Evans v. 
Brown, 9 Vet App. 273 (1996).  

After careful review of the record, the Board finds that the 
evidence received since this decision is new and material 
with respect to the claim, and that the claim for service 
connection should be reopened.  

The evidence, principally the VA audiology examination in 
1992 as supplemented by other evidence including hearing 
testimony, shows currently a bilateral hearing disability 
meeting the criteria of 38 C.F.R. § 3.385 to allow for 
consideration of service connection.  There is also a medical 
opinion in the 1992 examination linking the hearing 
disability to several factors present during service that 
would have been arguably sufficient to meet the nexus element 
necessary to well ground the claim.  




Therefore this added evidence, which confirmed a bilateral 
hearing disability not previously shown and offered nexus 
evidence, is so significant that it must be considered to 
fairly decide the merits of the claim, and in this case does 
mandate de novo review.  Cox v. Brown, 5 Vet. App. 95, 98 
(1993); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie 
v. West, 12 Vet. App. 1, 4-5 (1998).

The RO supplemented the record of treatment by obtaining 
recent VA medical records and another audiology examination 
in 1995 that is relevant to the issue on appeal as it 
confirms what was found on the 1992 examination and includes 
a similar history.  In view of the development that has been 
completed, the Board finds that the record is adequate for an 
informed determination.  In determining if reopening of the 
claim is warranted, the Board is not required to review the 
additional evidence with regard to the prior evidence of 
record in every instance.  

The new evidence must be viewed in light of the specific 
elements specified as a basis for the last final disallowance 
of the claim.  Evans, 9 Vet. App. at 284, clarifying and 
affirming Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994).  
The essential inquiry is, initially, whether the evidence is 
new, that is, evidence which was neither previously of record 
nor cumulative of such evidence.  Second, if new, whether it 
is probative of the issue at hand, the "issue at hand" 
being a specified basis for the last final disallowance.  If 
the first two elements are satisfied, the third element 
requires a determination of whether the added evidence by 
itself or in combination with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

In May 1986 the RO, in denying the claim of service 
connection for hearing loss, held, in essence, that the 
evidence showed hearing within normal limits for VA purposes 
at separation from service and that service and post service 
medical records were negative for treatment of a hearing 
loss.  





Thus, the newly presented evidence must be probative of the 
critical elements of a current diagnosis and nexus to service 
for the disability, which requires competent or medical 
evidence.  The additional evidence as it now confirms what 
was previously not shown, a bilateral sensorineural hearing 
loss linked to factors that in part were reported to have 
been present in service, does more than supplement the record 
with cumulative evidence as it tends to suggest a link 
between the current hearing disability and an event of 
service.  

The record has been supplemented with evidence that is 
probative of the issue at hand regarding existence of a 
hearing disability and a possible nexus between events of 
service and the disability.  It is significant that there is 
now medical nexus evidence that does not appear to rule out a 
possible link to service.  Such evidence was not previously 
of record.

Therefore, the added evidence is material and the claim is 
reopened.  The claim as it is based upon direct service 
connection does include newly received evidence of such 
significance to compel its consideration.  Thus this 
evidence, as it does contain a possible nexus theory, is 
viewed as significant and must be considered in order to 
decide fairly the merits of the claim.  However, the Board 
will require additional development as set out in the remand 
portion of the decision.


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
hearing loss, the appeal is granted to this extent.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In light of the Board's decision finding new and material 
evidence has been submitted to reopen the claim of service 
connection for hearing loss, the Board must return the claim 
to the RO for further consideration.  Bernard v. Brown, 4 
Vet. App. 394 (1993).  The review now imposes a deferential 
standard rather than a required de novo review.  Fossie, 
supra., interpreting Hodge v. West, supra.  

The Board believes it is necessary for another audiology and 
otolaryngology evaluation in light of the audiologist's 
recitation in 1992 of factors that were viewed as significant 
in the veteran's hearing disability.  The contemporaneous 
records noted pertinently the noise exposure as a logger, but 
it is not clear from the report whether the entire history 
was available to the audiologist.  On the 1995 examination 
the noise exposure history was also noteworthy for the 
significant exposure for many years after service, but no 
opinion was offered as to the etiology for the hearing loss 
from the standpoint of service connection.  

The unlimited power of attorney signed by the appellant in 
October 1997 does not address whether all communications with 
the appellant must be directed to the attorney and sent 
directly to the attorney, and that the appellant did not 
desire direct contact by VA.





Under the aforementioned circumstances, the Board finds it 
necessary that the case be remanded to the RO for the 
following actions:

1.  The RO should ensure that all 
communications with the appellant 
necessary to the development required by 
this remand are accomplished in 
accordance with the provisions for 
claimant contacts in effect and as 
requested in the veteran's formal 
representation agreement.

2.  The veteran should be contacted 
directly or through his attorney, if 
required, and asked to identify or submit 
any additional evidence or argument, 
particularly medical evidence, that is 
relevant to his claim of entitlement to 
service connection for a bilateral 
hearing disability.  The veteran should 
be asked to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for hearing loss 
since service.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's and/or his attorney's 
response, the RO should secure all 
outstanding VA treatment records.

3.  The veteran should be afforded 
comprehensive VA audiology and 
otolaryngology examinations by examiners 
who have not previously examined him, if 
possible, to determine the current 
nature, extent of severity, and probable 
etiology of any hearing disability found.  
The claims file and separate copies of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations and the examination 
reports must be annotated in this regard.  
The examination reports should include a 
comprehensive medical history of noise 
exposure prior to, during, and subsequent 
to service, all pertinent complaints 
should be recorded and evaluated, and the 
pertinent clinical findings should be 
detailed, preferably in narrative form.  
The examiners should be asked to provide 
an opinion as to the degree of 
probability that any hearing disability 
currently found is related to noise 
exposure that the veteran reported having 
had in active service.  The rationale for 
all conclusions and opinions expressed 
should be provided.  Any consultations 
with other specialists deemed necessary 
for a comprehensive evaluation should be 
obtained.   

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
de novo the issue of entitlement to 
service connection for a bilateral 
hearing loss disability. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for appellate review, if otherwise in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

